Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 are allowed.  The following is an examiner’s statement of reasons for allowance: regarding claims 21 and 31, the specific limitations of “a first smart device assembly including a mount configured to be removably coupled to a surface of a wall or other structure without penetrating the surface, a first smart device releasably retained on the mount, and a cover releasably attachable to the mount and having an opening through which the first smart device is visible; a second smart device in communication with the first smart device, the second smart device including a switch and a manually engageable actuator in communication with the switch; and a device in communication with the second smart device via the switch, wherein the first smart device and the manually engageable actuator are operable to control the switch of the second smart device” overcome the rejection outlined in the previous Office Action mailed April 6, 2022.  Claims 22-30 depend, either directly or indirectly, from claim 21 and are therefore allowed for at least the same reasons.  Likewise, 

claims 32-38 depend, either directly or indirectly, from claim 31 and are also allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
August 12, 2022